 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOPHER D. VIEIRA (CABN 273781)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7301
 7        FAX: (415) 436-7027
          christopher.vieira@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. CR 19-00046 BLF
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER
                                                      )   SETTING HEARING DATE AND EXCLUDING
15      v.                                            )   TIME FROM THE SPEEDY TRIAL ACT
                                                      )   CALCULATION
16   YVONNE LATTIMORE,                                )
                                                      )
17           Defendant.                               )
                                                      )
18
19           The defendant, YVONNE LATTIMORE, represented by David Plotsky, and the government,
20 represented by Christopher Vieira, Special Assistant United States Attorney, appeared before the Court

21 on April 13, 2021 for a status conference. Defense counsel represented that additional time was needed

22 for attorney preparation.

23           The Court set a status conference for September 28, 2021 at 9:00 a.m., a motions hearing for
24 January 20, 2022 at 1:30 p.m., a pretrial conference for April 7, 2022 at 1:30 p.m., and the start of trial

25 for May 16, 2022. Defendant requested that time be excluded under the Speedy Trial Act between

26 April 13, 2021 and May 16, 2022 to conduct necessary investigation and to review discovery. The

27 government did not object to the request to exclude time.

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-00046 BLF
 1          Therefore, the parties agree, and the Court finds and holds, as follows:

 2          1.     This matter is set before this Court for a status conference on September 28, 2021, a

 3                 motions hearing on January 20, 2022, a pretrial conference on April 7, 2022, and the start

 4                 of trial on May 16, 2022.

 5          2.     The time between April 13, 2021 and May 16, 2022 is excluded under the Speedy Trial

 6 Act. Failure to grant the requested continuance would deny defense counsel the reasonable time

 7 necessary for effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.

 8 § 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance outweigh the best

 9 interests of the public and the defendant in a speedy trial and in the prompt disposition of criminal cases.

10 See id. § 3161(h)(7)(A).

11

12 Dated: 4/20/2021                                               /s/ David Plotsky
                                                                 DAVID PLOTSKY
13                                                               Counsel for Defendant
14

15 Dated: 4/20/2021                                               /s/ Christopher Vieira
                                                                 CHRISTOPHER VIEIRA
16                                                               Special Assistant United States Attorney
17

18 IT IS SO ORDERED.
19 Dated:________________________
           April 21, 2021                                        ______________________________
                                                                 BETH LABSON FREEMAN
20                                                               United States District Judge
21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-00046 BLF
